TEMPLETON INCOME TRUST 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 May 3, 2017 Filed Via EDGAR (CIK #0000795402) Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Templeton Income Trust ("Registrant") File Nos. 033-06510 & 811-04706 Ladies/Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 56 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on April 27, 2017. Sincerely yours, Templeton Income Trust /s/Lori A. Weber Lori A. Weber Vice President and Secretary
